            Case 2:20-cv-01570-NR Document 38 Filed 10/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SEAN PARNELL, individually and as a              )   CIVIL ACTION
 candidate for Pennsylvania’s 17th                )
 Congressional District and on behalf of all      )   Case No.: 2:20-cv-1570
 citizen electors of Allegheny County,            )
 Pennsylvania; LUKE NEGRON, individually          )   The Hon. J. Nicholas Ranjan
 and as a candidate for Pennsylvania’s 18th       )   United States District Judge
 Congressional District and on behalf of all      )
 citizen electors of Allegheny County,
                                                  )
 Pennsylvania; BRIAN CHEW; and JAY
                                                  )
 HAGERMAN,
                                                  )
                Plaintiffs,                       )
                                                  )
        v.                                        )
                                                  )
 ALLEGHENY COUNTY BOARD OF                        )
 ELECTIONS; RICH FITZGERALD, in his               )
 official capacity as County Executive of         )
 Allegheny County and as a member of the          )
 Allegheny County Board of Elections;             )
 SAMUEL DeMARCO III, in his official              )
 capacity as a member of the Allegheny            )
 County Board of Elections; and BETHANY           )
 HALLAM, in her official capacity as a
                                                  )
 member of the Allegheny County Board of
                                                  )
 Elections,
                                                  )
                Defendants.                       )

                              DECLARATION OF LUKE NEGRON

I, Luke Negron, declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that:

       1.      I am a citizen of the United States.

       2.      I currently serve this country as a member of the Pennsylvania Air National Guard.

       3.      I am a candidate running for Pennsylvania’s 18th Congressional District, which
               covers portions of Allegheny County.

       4.      I am a Plaintiff in the above-captioned lawsuit.




                                                 1
            Case 2:20-cv-01570-NR Document 38 Filed 10/23/20 Page 2 of 2




       5.      I filed this lawsuit after becoming aware that the Allegheny County Board of
               Elections issued 28,879 erroneous ballots while refusing to permit poll watchers at
               satellite voting stations, and no candidate should have to pay $577,580 to Allegheny
               County because of their mistakes.

       6.      I filed this lawsuit on behalf of the citizens of Allegheny County to ensure that their
               ballots are safeguarded and their votes are protected.

       7.      I filed this lawsuit to hold the Board of Elections accountable for correcting their
               mistakes so that no voter from any party is disenfranchised.

       8.      This lawsuit respects the laws of the Commonwealth of Pennsylvania and respects
               the intent of all voters affected by the mistakes made by the Board of Elections.

       9.      I urge my opponent to join my efforts to protect the ballots and integrity of the votes
               cast by the citizens of Allegheny County.

       10.     I seek to ensure that every affected voter in Allegheny County has their ballot
               property handled.

       11.     I seek to allow all parties to have poll watchers at the satellite voting offices in
               Allegheny County for the same reason.

       12.     The magnitude of the number of erroneous ballots, and the potential impact this
               mistake may have on the election, serves to illustrate why absolute transparency is
               needed in our election process.

       13.     Each candidate and their respective supporters should demand full and complete
               transparency regarding the Board of Elections’ handling of all ballots so that the
               voters have confidence in the outcome of the election.



I declare under penalty of perjury that the foregoing is true and correct.



Executed on: October 22, 2020                         By:
                                                              Luke Negron




                                                  2
